Citation Nr: 1823406	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction of the disability rating for bilateral hearing loss, from 20 percent to 10 percent disabling, effective September 1, 2011 to September 15, 2017, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Counsel





INTRODUCTION

The Veteran had active duty service from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 20 percent disability rating for the service-connected bilateral hearing loss.  In September 2009, the Veteran submitted private medical treatment records along with a statement requesting that his bilateral hearing loss be re-evaluated.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.").  Thereafter, a December 2009 rating decision proposed the reduction of the 20 percent to 10 percent for the bilateral hearing loss.  The proposed reduction was implemented in a June 2011 rating decision effective September 1, 2011.  Most recently, in a September 2017 rating decision, the RO increased the disability rating from 10 percent to 40 percent effective September 15, 2017.


FINDING OF FACT

The evidence used to reduce the rating for bilateral hearing loss from 20 to 10 percent, from September 1, 2011 to September 15, 2017, did not show improvement in this disability that would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

Since the reduction of rating for the service-connected bilateral hearing loss from 20 percent disabling to 10 percent disabling was improper, the criteria are met for restoration of the 20 percent rating, effective from September 1, 2011 to September 15, 2017.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, DC 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that the 20 percent rating for his bilateral hearing loss from September 1, 2011 to September 15, 2017, should be restored.  The Board agrees.

In December 2009, the RO proposed to reduce the Veteran's 20 percent evaluation for bilateral hearing loss to 10 percent.  This reduction was accomplished in a June 2011 rating decision, effective September 1, 2011.  Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in December 2009.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, September 1, 2011, the 20 percent rating for the Veteran's bilateral hearing loss had been continuously in effect since June 18, 2007, a period of over four years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  Rather, the provisions of 38 C.F.R. § 3.344(c), which pertains to disabilities that have not become stabilized and are likely to improve, provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.  Specifically, re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).
In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id. 

The 20 percent rating for this bilateral hearing loss was assigned by applying the criteria set forth in VA's Rating Schedule.  The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2017).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2017).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85.

Puretone threshold "average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2017).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017).

In a February 2008 rating decision, the RO granted a 20 percent rating for bilateral hearing loss based on a September 2007 VA examination.  At that examination, physical examination of the both right and left ears revealed normal middle ear and tympanometry results.  Reported thresholds in decibels in his right ear were 70, 65, 80 and 90 decibels, in the relevant frequencies, with an average of 76 decibels and those in his left ear were 55, 70, 75, and 70 decibels with an average of 68 decibels.  His speech recognition scores using the Maryland CNC Word List were 100 percent in his right ear and 96 percent in his left ear. 

Applying these values to the rating criteria of Table VI at 38 C.F.R. § 4.85 result in a numeric designation of Level II in the right ear and Level III in the left ear. Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 in turn correlates to a 0 percent rating.  Since the puretone thresholds at each of the four specified frequencies in both ears are 55 decibels or more, however, his hearing acuity may also be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  Applying these values to the rating criteria of Table VIa result in a numeric designation of Level VI in the right ear and Level V in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85, produces a 20 percent rating.  Since the rating for the Veteran's hearing acuity resulted in a higher evaluation under Table VIa, a 20 percent rating was assigned by the RO.  Id.   

At the December 2009 VA examination, the basis for the reduction, reported thresholds in decibels in his right ear were 55, 55, 70, and 80 decibels, in the relevant frequencies, with an average of 65 decibels and those in his left ear were 20, 55, 60 and 60 decibels with an average of 48.75 decibels.  His speech recognition scores using the Maryland CNC Word List were 84 percent in both his right and left ears.  The examiner, however, commented that the reliability of the test results was poor.

Applying these values to the rating criteria of Table VI at 38 C.F.R. § 4.85 result in a numeric designation of Level III in the right ear and Level II in the left ear. Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 in turn correlates to a 0 percent rating.  Since the puretone thresholds at each of the four specified frequencies in the right ear were 55 decibels or more, his hearing acuity may also be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  Applying these values to the rating criteria of Table VIa result in a numeric designation of Level V in the right ear and using Table VI for the left ear, result in a numeric designation of Level II in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85, produces a 10 percent rating.  Since the rating for the Veteran's hearing acuity resulted in a higher evaluation under Table VIa, a 10 percent rating was proposed by the RO.  Id.   

In addition, before the proposed reduction was instituted, the Veteran had another VA examination in February 2011.  Reported thresholds in decibels in his right ear were 95, 85, 85 and 100 decibels, in the relevant frequencies, with an average of 91.25 decibels and those in his left ear were 45, 80, 75 and 80 decibels with an average of 70 decibels.  His speech recognition scores using the Maryland CNC Word List were 82 percent in his right ear and 94 percent in the left ear.  The examiner observed that in the right ear, the Veteran had a profound, mixed (sensorineural and conductive) hearing loss and, in the left ear, severe, sensorineural hearing loss.  She commented that the affect of the Veteran's usual occupation was without visual cues and hearing aid use, speech would be difficult to understand.
Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 in turn correlates to a 10 percent rating.  Since the puretone thresholds at each of the four specified frequencies in the right ear were 55 decibels or more, his hearing acuity may also be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  Applying these values to the rating criteria of Table VIa result in a numeric designation of Level IX in the right ear and using Table VI for the left ear, result in a numeric designation of Level II in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85, produces a 10 percent rating.  Since the rating for the Veteran's hearing acuity resulted in a higher evaluation under Table VIa, a 10 percent rating was implemented by the RO.  Id.   

A comparison of these VA examinations shows that the December 2009 VA examination findings were more so of an outlier than the September 2007 and February 2011 VA examination findings.  In fact, as noted above, the December 2009 VA examiner stated that the reliability of the testing results were poor but provided no further explanation for reaching this conclusion.  Instead, the February 2011 VA examiner observed that the Veteran's bilateral hearing loss impacted both his usual occupation as well as his social interactions.  Further, while the Veteran also submitted private medical audiological evaluations, a review of these records, however, fails to show that the speech recognition scores were conducted.  Instead, the other probative evidence of record includes the December 2008 lay statements from the Veteran's spouse and co-worker demonstrating that the Veteran's bilateral hearing loss disability affected his ability to perform his work duties and caused isolation in social settings; thereby supporting the objective findings of the September 2007 and February 2011 VA examinations.

Additionally, the Board notes that the Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).  And, in this case, the Board finds that VA has not shown by a preponderance of the evidence that there has been actual improvement in the Veteran's bilateral hearing loss disability such that a rating reduction from 20 to 10 percent was warranted at any point from September 1, 2011 to September 15, 2017.  See Brown, 5 Vet. App. at 421 (reflecting that a rating reduction requires evidence showing an actual change in the disability). 

Accordingly, when resolving reasonable doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 20 percent rating is therefore restored from September 1, 2011 to September 15, 2017.  See 38 U.S.C. § 5107   (West 2014); 38 C.F.R. § 3.102 (2017).  See also 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 421.


ORDER

The reduction of the disability rating for bilateral hearing loss was not warranted; a restoration of the 20 percent rating from September 1, 2011 to September 15, 2017, is granted, subject to the law governing payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


